Citation Nr: 1624428	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  11-17 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUES

1. Entitlement to an initial, compensable rating for service-connected bilateral hearing loss.

2. Entitlement to service connection for acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and adjustment disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1961 to July 1963.

This appeal to the Board of Veterans' Appeals (Board) arose from September 2009 and June 2010 rating decisions.  In the former rating decision, the RO granted service connection for bilateral hearing loss, and assigned a zero percent (noncompensable) rating, effective .  In the latter decision, the RO, inter alia, denied service connection for PTSD, and continued a noncompensable disability rating for the Veteran's service-connected bilateral hearing loss.  The Veteran filed a notice of disagreement (NOD) in July 2010, and the RO issued a statement of the case (SOC) in April 2011.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in June 2011.  

In August 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing is of record.

In September 2014, the Board characterized the hearing loss claim as an initial rating claim (consistent with Fenderson v. West, 12 Vet. App. 119, 126 (1999)), and expanded the claim for service connection for psychiatric disability as reflected on the title page (consistent with Clemons v. Shinseki ,23 Vet. App. 1 (2009)), and remanded both claims to the RO, via the Appeals Management Center in Washington, DC for further action.  After accomplishing further action, the AMC continued to deny the claims (as reflected in an October 2015 supplemental SOC) and returned both matters to the  Board..

Since the prior remand, the Veteran's paper claims file has been converted to paperless, electronic records stored in the Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems. 

The Board's decision on the claim for a higher rating for bilateral hearing loss is set forth below.  The claim for service connection for  acquired psychiatric disability, to include PTSD and adjustment disorder, is addressed in remand following the order; this matter is being remanded to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matter herein decided have been accomplished.

2.  Since the  December 29, 2008 effective date of the award of service connection, audiometric testing has revealed no worse than Level II hearing in the right ear and Level II hearing in the left ear.

3.  Although the Veteran has generally complained of hearing difficulties, there is no evidence or allegation that the disability at issue is so unusual or exceptional to render the schedular criteria for evaluating the disability inadequate, nor has the matter of the Veteran's entitlement to a total disability rating for his bilateral hearing loss been  raised.


CONCLUSION OF LAW

The criteria for an initial, compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (here, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

A March 2009 letter provided pertinent notice to the Veteran in connection with what was then a claim for service connection .  This letter indicated what information and evidence was needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA. 

After the September 2009 award of service connection for bilateral hearing loss, and the Veteran's July 2010 disagreement with the initial rating assigned, no additional notice for the downstream, initial rating issue was required under 38 U.S.C.A. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  Nonetheless, a March 2010 letter set forth the applicable criteria for higher ratings for hearing loss.  

Notably, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of any notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's VA records and reports of VA examinations (as requested by the Board in its September 2014 remand).  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  No other records have been obtained and, significantly, the Veteran has identified, and the record does not otherwise indicate, any additional existing evidence necessary for a fair adjudication of the claim that has not been obtained.  Also of record and considered in connection with the appeal is the transcript of the Board hearing, along with various written statements by the Veteran and  his representative, on his behalf.  The Board finds that no further action on this claim, prior to appellate consideration, is required.

As noted, the Veteran was provided the opportunity to orally set forth his contentions. during his  August 2012 Board hearing.   In Bryant v. Shinseki, the United States Court of Appeals for Veterans (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Board finds that, consistent with Bryant, there was substantial compliance with the requirements of section 3.103, and the hearing was legally sufficient.  

During the hearing, the undersigned identified the issues on appeal, to include the claim for higher rating for hearing loss herein decided, .  The Veteran provided testimony regarding his hearing loss symptoms.  The hearing transcript also reflects appropriate exchanges between the Veteran, his attorney, and the undersigned pertaining to the Veteran's current treatment and the bases for denials of higher ratings.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.   Id. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission is harmless, inasmuch as, following the hearing, further development of the claim was ordered, and additional, pertinent evidence was added to the record,

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the  claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).   

II.  Higher Rating

Under the applicable criteria, ratings for hearing loss are determined in accordance with the testing results obtained on audiological evaluations.  Hearing loss disability evaluations range from noncompensable (zero percent) to a maximum 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests (Maryland CNC) in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz).  The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test. 

Under 38 C.F.R. §§ 4.85, the vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  If impaired hearing is service-connected in only one ear, as in the instant case, in order to determine the percentage evaluation from Table VII, the non-service connected ear will be assigned a Roman Numeral designation for hearing impairment of I. 38 C.F.R. § 4.85(f).

The percentage evaluation is determined from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VI," the percentage evaluation is 20 percent.  See 38 C.F.R. 
§ 4.85.

The provisions of 38 C.F.R. § 4.86(a) pertaining to exceptional patterns of hearing impairment provide that, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) pertaining to exceptional patterns of hearing impairment provide that, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

In claims involving a request for higher rating following a  grant of service connection, evaluation of the medical evidence since the effective date of the award and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  

Here, the September 2009 award service connection and assignment of an initial, noncompensable rating for bilateral hearing loss was based on the report of July 2009 VA audiological evaluation.  At that evaluation, the Veteran stated that he had difficulty hearing people talk to him, and difficultly hearing in groups.  Audiometric testing at that time revealed the following pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
30
25
40
40
45
LEFT
30
30
40
40
40

The average puretone thresholds were 37.5 decibels in the right ear and 37.5 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 88 percent in the left ear. 

As exceptional hearing loss as defined by 38 C.F.R. § 4.86  was not demonstrated, Table VI is for application, and the above audiometric results reveal that the Veteran's hearing loss was manifested to Level II hearing acuity in the right and left ears under Table VI. 38 C.F.R. § 4.85(f).  Under Table VII, Level II hearing in each ear warrants the assignment of a noncompensable rating for the bilateral hearing loss. 38 C.F.R. § 4.85.  

Subsequently, on VA examination in April 2010, the Veteran reported that he had trouble understanding people, and hearing difficulties in all settings.  On audiometric testing, pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
30
25
35
35
40
LEFT
20
30
25
25
25

The average pure tone thresholds were 33.75 decibels in the right ear and 26.25 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 86 percent in the left ear. 

Using Table VI, the results of the Veteran's April 2010 VA audiology examination reveals Level II hearing in the right ear and Level II hearing in the left ear.  Application of these findings to Table VII corresponds to a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100. 

On VA examination in September 2010, the Veteran reported that he had difficulty hearing while using the telephone, watching television, eating at a restaurant, and when somebody was whispering.  On audiometric testing, pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
35
35
40
40
LEFT
25
30
30
30
35

The average puretone thresholds were 37.5 decibels in the right ear and 31.25 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 88 percent in the left ear. 

Using Table VI, the results of the Veteran's September 2010 VA audiology examination reveals Level II hearing in the right ear and Level II hearing in the left ear.  Application of these findings to Table VII corresponds to a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100. 

Pursuant to  the Board's September 2014 remand, the Veteran underwent  another VA audiology examination in September 2015.  He then reported that has difficulty having conversations with others and enjoying music and television.  People complain he talks too loud, though the Veteran stated that his hearing loss does not impact his ability to work.  On audiometric testing, pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
25
30
40
40
LEFT
15
20
25
25
30

The average pure tone thresholds were 33.75 decibels in the right ear and 25 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 96 percent in the left ear. 

Using Table VI, the results of the Veteran's September 2015 VA audiology examination reveals Level I hearing in the right ear and Level I hearing in the left ear.  Application of these findings to Table VII corresponds to a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100. 

The Board has also considered the Veteran's VA treatment records.  A February 2010 record notes normal to mild hearing loss through 4000 Hertz in both ears.  His right ear speech recognition score was 100 percent, and 92 percent in his left ear.  A November 2013 evaluation notes normal hearing in his left ear, and a puretone threshold of 35 decibels in his right ear at 4000 Hertz; all other thresholds were normal, with speech recognition scores of 96 percent in each ear.  Both these records indicate Level I hearing in each ear, which is noncompensable.  
The Board has considered the Veteran's assertions as to the severity of his hearing loss (consideration of which was the basis for requesting further examination and testing in the prior remand) and in no way discounts these asserted difficulties or the Veteran's assertions that his bilateral hearing loss should be rated higher.  The Board emphasizes, however, that the assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination based on the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The above determinations are based upon consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point since the effective date of the award of service connection has the Veteran's bilateral hearing loss been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. 
§ 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. 
§ 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.  In this case, the Board notes that the Veteran described difficulty with conversations. 

The Board has considered the Veteran's recent assertion that he has trouble enjoying music and television, hearing group conversations and whispers, and difficultly hearing in general.  Such appear to be the type of problems associated with hearing loss experienced by most of the general population.  Arguably, then, such impairment was considered when the tables pursuant to which hearing loss is evaluated were established, and thus, is contemplated in VA's rating schedule.   

However, even if, given the mechanical nature of deriving ratings for hearing loss, the Board was to find that the applicable schedular criteria does not contemplate any of the additionally described factors, and that, accordingly, the first requirement under Thun are met, the Board must also find that the evidence, as a whole, does not support a finding of exceptional or unusual factors associated with the disability due to factors specifically delineated in the regulation as indicative of an exceptional or unusual disability picture, such as marked interference with employment.  There is no evidence whatsoever to suggest, for example, that the Veteran's hearing loss disability has compromised or resulted in termination of the Veteran's employment loss.  There also is no evidence of repeated treatment, much less repeated hospitalization, for the disability, or other evidence of any exceptional or unusual factors associated with the Veteran's hearing loss.

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir., 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the appeal only involves evaluation of bilateral hearing loss, appropriately evaluated as a single disability.  As the Board has fully considered the functional effects of the Veteran's hearing loss in evaluating the disability, the Board finds that the holding of Johnson is inapposite here.

Under these circumstances, the Board must conclude that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) for assignment of a higher, extra-schedular rating, are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that the matter of the Veteran's entitlement to total rating based on individual unemployability (TDIU) may be considered a component of a higher rating claim when such is expressly raised by the Veteran or reasonably raised by the record.   See Rice v. Shinseki, 22 Vet. App. 447 (2009). In this case, however, there is no evidence or allegation that the Veteran's service-connected bilateral hearing loss has actually or effectively rendered him unemployable.  In fact, during his September 2010 VA audiology examination, the Veteran reported that  his hearing loss does not impact his ability to work, and the examiner offered that, with the use of hearing aids, the Veteran's hearing loss would have minimal or no substantial effect on his ability to engage in gainful employment.  Under these circumstances, the Board finds that the matter of the Veteran's entitlement to a TDIU due to bilateral hearing loss has not been raised in connection with the current claim for higher rating, and need not be addressed herein.

For all the foregoing reasons, the Board finds that there is no basis for a compensable rating.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, given the mechanical nature of deriving schedular ratings for hearing loss, and the Board's determinations with respect to extra-schedular consideration, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial, compensable rating for bilateral hearing loss is denied.  



REMAND

Unfortunately, the Board finds that further AOJ action on the claims remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).   

With regard to the claim for service connection for an acquired psychiatric disorder, the Veteran contends that he is suffering from PTSD primarily as a result having witnessed the death of a fellow soldier.  The Veteran claims that while he was in a summer camp during his active duty for training (ACDUTRA), a fellow soldier died as a result of a bite by a rattlesnake.  Transcript, pp. 5-6.  Of the Veteran's alleged stressors, this one appears to be the only one independently verifiable.  

The AOJ was directed to undertake necessary development to attempt to independently verify the Veteran's alleged stressor to specifically include through the JSRRC and any other source(s), as appropriate.  Any additional action necessary for independent verification of the stressor, to include follow-up action requested by the contacted entity, was to be accomplished.  If the search for corroborating evidence leads to negative results, the AOJ was told to notify the Veteran of this fact, explaining the efforts taken, describe further action (if any) to be taken, and afford him the opportunity to respond.  

Following the Board's remand, the AOJ did undertake the ordered development,  After negative responses were received from the JSRRC and National Archives, a formal finding of unavailability was issued in September 2015.  However, despite the Board's directives, the AOJ did not notify the Veteran of the negative results, explain the efforts taken, and afford him the opportunity to respond.  Rather, it only issued the Veteran a supplemental statement of the case (SSOC), and returned the Veteran's claim to the Board.  as the Veteran has not been provided notification to the Veteran, due to the fact that it did not explain the efforts that were taken to verify the claimed stress, or describe any further action to be taken.  As such, remand is necessary to remedy this error.  

Also, regardless of whether the occurrence of an in-service stressor is established, given the expansion of the claim on appeal to encompass other psychiatric diagnoses, the Board finds that VA examination and opinion to clarify diagnoses and to address the relationship, if any, between service-connected psychiatric disability and service.  ,  

Any outstanding medical records should also be obtained.  The most recent VA records are dated in June 2015.

The actions identified herein are consistent with the duties imposed by the VCAA.    See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal. 

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all pertinent, outstanding records of VA mental health evaluation and/or treatment of the Veteran since June 25, 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to his claims.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  Notify the Veteran that the search for corroborating evidence of his stressor led to negative results, explaining the efforts taken, describe further action (if any) to be taken, and afford him the opportunity to respond.  

5.  If the Veteran responds with additional information that could lead to verification of his stressor, undertake all appropriate actions, to particularly include contact with the JSRRC (and any other appropriate source(s)), to attempt to independently verify the occurrence of the Veteran's alleged stressful experience of the death of his fellow soldier from a snake bite in June or July of 1964.  Any additional action necessary for independent verification of this stressor, to include follow-up action requested by the contacted entity, should be accomplished.

If the search for corroborating evidence leads to negative results, notify the Veteran of this fact, explaining the efforts taken, describe further action (if any) to be taken, and afford him the opportunity to respond.  Also follow up on any additional action suggested by the JSRRC.

All requests and responses received from each contacted entity should be associated with the claims file.

6.  After all records and/or responses from each contacted entity have been associated with the claims file,  arrange for the Veteran to undergo a VA mental disorders examination by a psychiatrist or psychologist.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the examination repot should include discussion of the Veteran's documented psychiatric history and assertions.  All tests and studies, to include psychological testing, if deemed warranted, should be accomplished (with all results made available to the examiner prior to the completion of his or her report),, and all clinical findings should be reported in detail.

The examiner should clearly identify all psychiatric disability(ies)-to include PTSD and adjustment disorder-currently present  or present at any point pertinent to the current claim (even now asymptomatic or resolved).  

The examiner is instructed that, in rendering a determination as to whether the diagnostic criteria for PTSD are met,  only an established in-service stressful event may be considered for the purpose of determining whether exposure to such in-service event has resulted in PTSD.  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor underlying the diagnosis, and should comment upon the link between the current symptomatology and the established stressor.  

Regardless of whether PTSD is diagnosed, with respect to each diagnosed acquired psychiatric disability other than PTSD (to include adjustment disorder), the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) had its onset during or is otherwise medically related to service, to include an in-service stressor.

In addressing the above, the examiner must consider and discuss all medical and other objective evidence, and all lay assertions.  If the Veteran's assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  To help avoid a future remand, ensure that all requested actions have been accomplished to the extent possible in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After accomplishing all requested actions, as well as any additional action deemed warranted adjudicate the remaining claim on appeal in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


